 



Exhibit 10.16
FIRST AMENDMENT TO BLOCKED ACCOUNT AGREEMENT
     THIS FIRST AMENDMENT TO BLOCKED ACCOUNT AGREEMENT (this “Amendment”) is
made as of the 25 day of May, 2005 by and among WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (“Bank”), WORLD AIRWAYS, INC., a
Delaware corporation (“Company”), and CITIBANK, N.A., as Collateral Agent
(“Agent”), for the benefit of itself and the Lenders, the Board and the
Supplemental Guarantor (as such terms are defined in the Loan Agreement
referenced below).
R E C I T A L S:
     Pursuant to that certain Loan Agreement dated as of December 30, 2003 among
the Company, the Agent, the Board, the Lenders and the other parties signatory
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), the Lenders have agreed to make loans and extend
other financial accommodations to Company.
     To secure the obligations under the Loan Agreement, the Bank, the Company
and the Agent entered into that certain Blocked Account Agreement dated
December 30, 2003.
     The Bank, the Company and the Agent desire to amend the Blocked Account
Agreement upon the terms and conditions hereinafter set forth. Capitalized terms
used in this Amendment which are not otherwise defined in this Amendment shall
have the respective meanings assigned to them in the Blocked Account Agreement.
     NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Bank, the Company and the
Agent, intending to be legally bound hereby, agree as follows:
     SECTION 1. Recitals. The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.
     SECTION 2. Amendments. The Blocked Account Agreement is hereby amended as
set forth in this Section 2.
(a) Exhibit A to the Blocked Account Agreement is hereby amended and restated as
Exhibit A attached hereto and incorporated herein by this reference, and the
Bank’s representation in subsection (ii) of the section entitled “THE BLOCKED
ACCOUNTS” shall be deemed to refer to Exhibit A attached hereto and Schedule 1
as amended in subsection 2(d) below.
(b) The section entitled “FEES” is hereby amended by deleting the last sentence
thereof.
(c) The section entitled “UNCOLLECTED FUNDS” is hereby amended by deleting the
last sentence thereof.

 



--------------------------------------------------------------------------------



 



(d) Schedule 1 attached to the Blocked Account Agreement is hereby amended to
delete the following accounts, which are closed as of the date hereof:

      Account No.   Title  
2050000598968
  World Airways
5025492677
  Trust Account

(e) The section “DEBTOR’S RIGHTS IN BLOCK ACCOUNTS” is hereby amended by
amending and restating the last sentence thereof in its entirety as follows:
By their signatures to this Agreement, Company hereby authorizes and directs
Bank, and Bank agrees, to comply with the instructions of Agent directing
disposition of the funds without further consent of Company and, upon Agent’s
delivery of a Notice of Exclusive Control and Agent’s wire instructions to Bank,
to forward funds to such account as may be designated by Agent to Bank in
writing from time to time; provided, however, that any Receipt deposited to any
Blocked Account shall not be released by Bank until such Receipt has been fully
and completely honored as verified by Bank.
     SECTION 3. No Other Amendment. Except for the amendments set forth above,
the text of the Blocked Account Agreement shall remain unchanged and in full
force and effect. This Amendment is not intended to effect, nor shall it be
construed as, a novation. The Blocked Account Agreement and this Amendment shall
be construed together as a single agreement. Nothing herein contained shall
waive, annul, vary or affect any provision, condition, covenant or agreement
contained in the Blocked Account Agreement, except as herein amended, nor affect
nor impair any rights, powers or remedies under the Blocked Account Agreement as
hereby amended. The parties hereto hereby expressly agree that the Blocked
Account Agreement, as amended, is in full force and effect.
     SECTION 4. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
     SECTION 5. Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the State of Georgia.
     SECTION 6. Effective Date. This Amendment shall be effective as of the date
set forth hereinabove.
[signature pages follow]

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

                  WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   /s/ Michael J. Romano
 
Michael J. Romano    
 
  Title:   Vice President    
 
                WORLD AIRWAYS, INC.    
 
           
 
  By:
Name:   /s/ Gilberto M. Duarte, Jr.
 
Gilberto M. Duarte, Jr.    
 
  Title:   Chief Financial Officer    
 
                CITIBANK, N.A., as Agent    
 
           
 
  By:
Name:   /s/ Fernando Moreyra
 
Fernando Moreyra    
 
  Title:   Assistant Vice President    

Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT A
See Attached
Exhibit A

 